o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november number release date uil --------------------------------- -------------------------------- --------------------------------- --------------------------- cc ita b04 genin-128888-18 ------------------ --------------------- dear this letter responds to your request for information dated date written on behalf of your business clients who provide alzheimer dementia adult and family care and mental health and residential support services specifically you asked about the tax treatment of social_security personal care services funding and medicaid waiver payments received by these clients under a program by the division of social services via a network of oversight groups you referred to notice_2014_7 2014_4_irb_445 which concludes that certain medicaid waiver payments received by an individual care provider are excludable from gross_income under sec_131 of the internal_revenue_code the code as difficulty_of_care_payments the text of the notice is available on our website at www irs gov irb 4_irb ar06 html notice_2014_7 specifically addresses payments made under c of the social_security act act relating to home and community-based services waivers and does not specifically address the tax treatment of other state medicaid programs whether the internal_revenue_service irs will treat payments received under a state program other than a program under of c of the act as difficulty_of_care_payments depends on the nature of the payments and the purpose and design of the program see q a1 at www irs gov individuals certain-medicaid-waiver-payments-may-be- excludable-from-income if your clients would like the irs to address whether payments described in your letter or other similar payments are excludible from gross_income under sec_131 of the code they may request a private_letter_ruling revproc_2018_1 2018_1_irb_1 and the first revenue_procedure of each year provides the procedures and fees for a taxpayer to request a private_letter_ruling genin-128888-18 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2018_1 sec_2 2018_1_irb_9 date if you have any additional questions please contact our office at --------------------- sincerely angella l warren chief branch office of associate chief_counsel income_tax accounting
